Citation Nr: 1616613	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder, including a right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1960 until April 1962 and from July 1963 until June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the VA Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in December 2009.

In an August 2015 decision, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran does not have a current diagnosis of a right ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the notice requirements were accomplished by a letter sent in April 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In November 2015, the Veteran underwent a VA examination for the right ankle.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, and ordered the development necessary to substantiate the claim.  As such, the record does not show any prejudice under Bryant.

The RO obtained the November 2015 VA opinion and VA treatment records pursuant to the August 2015 Board remand.  The Board is thus satisfied that there has been substantial compliance with the August 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a right ankle disorder that is related to his military service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records show that the Veteran received treatment for a right ankle sprain in December 1963.  Specifically, the records state that the Veteran was using crutches after injuring his left knee in a fire drill.  Subsequently, the Veteran fell when his crutch slipped and, as a result of his fall, the Veteran sprained his right ankle.  The records note that the Veteran "was admitted to the ward for conservative treatment and by the fourth day was considered recovered enough for return to full duty."

On discharge in June 1967, the Veteran's feet and lower extremities were noted as normal.

Post-service private treatment records dated September 1991 to October 1993 are absent of any complaints, treatment, or diagnosis of a right ankle disorder.  Those records noted that the Veteran's right ankle was normal.

During a December 2009 Board hearing, the Veteran testified that he slipped on crutches and twisted his ankle.  The Veteran also testified that he injured his knee prior to injuring his ankle.  The Veteran stated that shipmates would be able to provide statements as to the Veteran's right ankle condition.

Lay statements obtained in December 2009 from the Veteran's shipmates reflect that the Veteran fell while participating in a fire drill.  The statements do not address the Veteran's right ankle.

VA treatment records dated November 2013 to October 2015 are absent of any complaints, treatment, or diagnosis of a right ankle disorder.

The Veteran was afforded a VA examination in November 2015 for his claimed right ankle disorder.  The Veteran reported weakness and occasional pain in his right ankle.  The Veteran also reported that he relies on a walking stick for support, and wears low ankle boots.  A physical examination revealed a normal right ankle without findings for degenerative joint disease.  The examiner noted that the Veteran had not received any medical treatment for a right ankle disorder from 1966 to 2015.  The examiner opined that the Veteran is without a current right ankle diagnosis.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding that the Veteran has a current diagnosis of a right ankle disorder.  Although the Veteran reported right ankle symptoms during the pendency of the appeal, no objective diagnosis was provided.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The only evidence of record that the Veteran has a right ankle disorder is the Veteran's own lay assertions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a right ankle disorder, falls outside the realm of common knowledge of a lay person.  In this regard, the diagnosis of an ankle disorder is a medical subject concerning physical processes extending beyond immediately observable symptoms.  Therefore, while the Veteran can competently report his symptoms, any opinion regarding whether he has a currently diagnosed disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a currently diagnosed right ankle disorder.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	
ORDER

Entitlement to service connection for a right ankle disorder, including a right ankle sprain is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


